ORDER
PER CURIAM
Fred Silver appeals from the motion court’s judgment denying his post-conviction motion pursuant to Rule 29.15 without evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).